DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/16/21 has been entered. Claims 1-3, 6-9, and 28-39 remain pending in the application. Claims 4-5 and 10-27 have been cancelled. Applicant’s amendments to the claims have overcome the objections and rejections under 35 USC 112 previously set forth in the Non-Final Office Action mailed 11/16/20.

Claim Objections
Claim 1 is objected to because there is a lack of antecedent basis for “the vessel” in lines 9 and 13 as opposed to “the cerebral artery” as introduced in line 1. Appropriate correction is required.
Claim 30 is objected to because there is a lack of antecedent basis for “the vessel” in line 2 as opposed to “the cerebral artery” as introduced in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6-9, 28-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Zadno-Azizi et al. (US 2006/0200191) in view of Garrison et al. (US 2015/0173782).
Regarding claim 1, Zadno-Azizi teaches a method for removing a clot from a patient's cerebral arteries (Figure 89; “The methods are particularly well suited for treating stenoses or occlusions within…cerebral arteries” [0003]), the method comprising: delivering a catheter (guidewire 2020) with an occluding element (occlusive device 2022) to place an un-deployed occluding element distal to the clot (Figure 89; [0393]); occluding the vessel with the occluding element distal to the clot (“The balloon is inflated to occlude the internal carotid artery at a site distal to the occlusion 2010” [0393]); applying a first higher pressure to a distal end of the clot by infusing liquid between the clot and the occluding element from ports (holes 2060) exclusively positioned distal to the clot (lesion 2010’) to generate hydraulic forces on the distal end of the clot and applying a second lower pressure to a proximal end of the clot by aspirating liquid from the vessel proximal to the clot with at least some temporal overlap of infusing and aspirating to push the clot in a distal to proximal direction (“Irrigation fluid is pumped through the guidewire 2020 and out of the holes 2060 (which may advantageously be 50-300 microns in diameter) to flush away emboli from the treated lesion 2010…The irrigation method of FIG. 89 may be augmented by aspirating the region in and around the treated occlusion 2010' through a catheter, e.g., through the intermediate catheter 2026 (as in FIG. 84) or the main catheter 2006 (as in FIG. 86).” [0408]; “Aspiration and irrigation may be performed simultaneously by having two catheters deployed at the same time and irrigating through one” [0406]; “Fluid, together with emboli, are evacuated through the other pathway, being assisted by the aspiration pressure 
Zadno-Azizi, in the embodiment of Figure 89, fails to explicitly teach the method comprising delivering a microcatheter over a guidewire positioned through the clot to place the distal end of the microcatheter at a distal position in the cerebral artery relative to the clot, wherein the microcatheter has an outer diameter at a distal portion from 1 Fr to 3 Fr; delivering the catheter through the microcatheter; the application of a first higher pressure and second lower pressure pushing the clot in a distal to proximal direction relative to the microcatheter, and wherein a distal end of an aspiration catheter is within cerebral arteries. Garrison teaches a method of removing a clot from a patient’s cerebral arteries comprising delivering a microcatheter (microcatheter 4200) over a guidewire (guidewire 2515) positioned through the clot (thrombus 10) to place the distal end of the microcatheter at a distal position in the cerebral artery relative to the clot (Figure 40; “The microcatheter 2505 is placed over a guidewire 2515 to a site distal of the target treatment area, for example a thrombus” [0115]), wherein the microcatheter has an outer diameter at a distal portion from 1 Fr to 3 Fr (“a microcatheter with an outer diameter in the range of 0.030'' to 0.040''” [0112]); delivering the catheter with an occluding element (thrombectomy device 4100) through the microcatheter (“shown in FIG. 40, is a microcatheter 4200 which includes at least two lumens, one lumen for a guide wire 2515 and the second to deliver a thrombectomy device 4100” [0145]); wherein a distal end of an aspiration catheter (catheter 2030; “The catheter 2030 may then be used to apply aspiration to the occlusion.” [0054]) is within the cerebral arteries adjacent the proximal end of the clot (“catheter 2030 that is configured to be inserted through an arterial access device 2010 into the common carotid artery (CCA), and from there advanced to a target treatment area in the…cerebral artery.” [0098]; “A catheter 2030 is… positioned such that the distal tip reaches 
Modified Zadno-Azizi, in the embodiment of Figure 89, fails to explicitly teach the method comprising the application of a first higher pressure and second lower pressure pushing the clot in a distal to proximal direction relative to the microcatheter. Zadno-Azizi, in the embodiment of Figure 60A, teaches a method for removing a clot from a patient’s vessel (“Referring to FIG. 60A, there is shown a schematic illustration of the catheter system of the present invention and the manner in which it forms an emboli containment chamber for efficient emboli removal” [0326]), the method comprising delivering a microcatheter (intermediate catheter 1422) to place the distal end of the microcatheter at a distal positon relative to the clot (Figure 60A, for example); and applying a first higher pressure to a distal end of the clot by infusing liquid between the clot and the occluding element (balloon 1428) to generate hydraulic forces at the distal end of the clot and applying a second lower pressure to a proximal end of the clot by aspirating liquid proximal to the clot to push the clot in a distal to proximal direction relative to the microcatheter (“irrigation can be performed through the inner pathway 1430 and aspiration through the outer pathway 1432, or vice versa. As explained below in more detail, irrigation refers to the injection of fluid through one of the pathways into the containment chamber in order to generate an evacuation flow rate. Fluid, together with emboli, are evacuated through the 

Regarding claim 2, modified Zadno-Azizi teaches the method of claim 1 wherein the occluding element comprises a balloon (“the occlusive device 2022 is also an inflatable balloon” [0393]) and wherein the balloon is deployed distal to the clot to occlude the cerebral artery prior to infusing the liquid ([0408]).

Regarding claim 3, modified Zadno-Azizi teaches the method of claim 1 wherein aspiration for aspirating liquid is provided by the aspiration catheter (intermediate catheter 2026; “The irrigation method of FIG. 89 may be augmented by aspirating the region in and around the treated occlusion 2010' through a catheter, e.g., through the intermediate catheter 2026 (as in FIG. 84) or the main catheter 2006 (as in FIG. 86)” [0408]) and the aspiration catheter is delivered over the catheter (guidewire 2020) with the occluding element (“The intermediate catheter 2026 (like the therapy catheter 2048) is advantageously separate from the guidewire 2020 and slidable on it, so that the catheter 2026 may be properly positioned by the user.” [0403]).

Regarding claim 6, modified Zadno-Azizi teaches the method of claim 1 wherein the occluding element comprises a balloon (“the occlusive device 2022 is also an inflatable balloon” 

Regarding claim 7, modified Zadno-Azizi teaches the method of claim 1 wherein the catheter with the occluding element comprises a balloon catheter (“an inner catheter or guidewire 2020 having an occlusive device 2022 at its distal end” [0381]) with a balloon (“the occlusive device 2022 is also an inflatable balloon” [0393]), the balloon catheter comprising the ports (holes 2060) proximal to the balloon (Figure 89), and wherein the balloon catheter is positioned with the balloon and the ports distal to the clot and the balloon occludes the vessel 

Regarding claim 8, modified Zadno-Azizi teaches the method of claim 7 wherein a single lumen balloon/infusion catheter is used to provide the balloon and the ports (“The guidewire 420 may have a single lumen (not shown) that is in fluid communication with both the internal carotid artery 400 (via the holes 460) and the occlusive device 422, in which case the irrigation fluid and the fluid used to inflate the occlusive device 422 are the same” [0217]; wherein the structures disclosed in Figures 13 and 89 are the same).

Regarding claim 9, modified Zadno-Azizi teaches the method of claim 7 wherein a two lumen balloon/infusion catheter is used to provide the balloon and the ports (“Alternatively, the guidewire 420 may have dedicated lumens (not shown) for irrigation and inflation.” [0217] wherein the structures disclosed in Figures 13 and 89 are the same).

Regarding claim 28, modified Zadno-Azizi teaches the method of claim 1 wherein a proximal most edge of the ports are no more than about 5 centimeters from a proximal most edge of the occluding element (“one or more holes 2060 in the guidewire 2020 are located distal to the treated lesion 2010' and proximal to the occlusive device 2022. (For example, 1, 2, or 3 holes of dimensions 0.050''.times.0.002-0.003'' maybe used, or 10 holes of dimensions 0.003''.times.0.003''” [0408]).

Regarding claim 29, modified Zadno-Azizi teaches the method of claim 7 wherein the catheter (guidewire 2020) comprises a catheter shaft with a distal end (Figure 89), the distal end 

Regarding claim 30, Zadno-Azizi teaches the method of claim 1 wherein liquid from the vessel proximal to the clot is aspirated through a suction extension (intermediate catheter 2026), the suction extension comprising a suction tip extendable beyond a guide catheter (main catheter 2006; Figured 85 for example). Zadno-Azizi fails to explicitly teach a proximal portion forming a tight fit with an interior wall of the guide catheter. Garrison teaches a method for removing a clot from a patient’s vessel comprising liquid from the vessel being aspirated through a suction extension (catheter 2830; “Aspiration as indicated by the arrows A is maintained throughout this maneuver to ensure that the morecelated thrombus is removed via the catheter 2830” [0126]) comprising a suction tip extendable through beyond a guide catheter (Figure 31A); and a proximal portion (sealing element 2845) forming a tight fit with an interior wall of the guide catheter (“The sealing element of a smaller catheter 2830 can be designed to seal the larger gap between the catheter and the access device.” [0122]; Figures 31A-C). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the method of Zadno-Azizi to include that a proximal portion of the suction extension forms a tight fit with the guide catheter based on the teachings of Garrison to ensure that the suction pressure is transmitted to the suction tip without leakage at the junction between the extension and the guide catheter (Garrison [0122]).

Regarding claim 31, modified Zadno-Azizi teaches the method of claim 1 wherein a polymer valve (“this slot may be alternatively be covered with a plastic sheath” [0409]) covers the ports, the polymer valve configured to open at a sufficient pressure thereby controlling flow 
 
Regarding claim 32, modified Zadno-Azizi teaches the method of claim 1.  Modified Zadno-Azizi, in the embodiment of Figure 89, fails to explicitly teach wherein the catheter with the occluding element comprises proximal fittings comprising a Y-branch fitting providing a first connector for attachment of an infusion fluid source for delivery through the ports and a second connector for attachment of a device configured for delivery and/or removal of balloon expansion fluid. Zadno-Azizi, in the embodiment of Figure 63, teaches a method of removing a clot from a patient’s vessel comprising a catheter (catheter 1710) with an occluding element (balloon 1726) comprising  proximal fittings comprising a Y-branch fitting (manifold 1719) providing a first connector (irrigation/aspiration port 1720) for attachment of an infusion fluid source for delivery through the ports and a second connector (inflation port 1718) for attachment of a device configured for delivery and/or removal of balloon expansion fluid. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the catheter utilized in the method of Zadno-Azizi in the embodiment of Figure 89 to include the use of a Y-branch fitting based on the teachings of Zadno-Azizi in the embodiment of Figure 63 to provide a single proximal fitting providing the necessary access ports for the method (Zadno-Azizi [0355]).

Regarding claim 33, modified Zadno-Azizi teaches the method of claim 1 wherein the aspiration catheter (intermediate catheter 2026) is positioned over an infusion catheter (guidewire 2020; “The irrigation method of FIG. 89 may be augmented by aspirating the region in and around the treated occlusion 2010' through a catheter, e.g., through the intermediate 

Regarding claim 34, modified Zadno-Azizi teaches the method of claim 1 wherein aspiration is initiated after the vessel is occluded ([0393, 0408]; Figure 89).

Regarding claim 35, modified Zadno-Azizi teaches the method of claim 1 wherein aspiration and infusion are initiated approximately simultaneously (“Aspiration and irrigation may be performed simultaneously by having two catheters deployed at the same time and irrigating through one” [0406]; “The irrigation method of FIG. 89 may be augmented by aspirating the region in and around the treated occlusion 2010' through a catheter, e.g., through the intermediate catheter 2026 (as in FIG. 84) or the main catheter 2006 (as in FIG. 86)” [0408]).

Regarding claim 36, modified Zadno-Azizi teaches the method of claim 1 wherein aspiration and infusion are initiated sequentially (“sequential aspiration and irrigation or flushing, can be repeated as many times as necessary to remove all of the particles and debris from the vessel.” [0397]; “The irrigation method of FIG. 89 may be augmented by aspirating the region in and around the treated occlusion 2010' through a catheter, e.g., through the intermediate catheter 2026 (as in FIG. 84) or the main catheter 2006 (as in FIG. 86)” [0408]).

Regarding claim 37, modified Zadno-Azizi teaches the method of claim 8 wherein a size and number of the ports are selected to provide appropriate infusion at pressures inflating the balloon (“For example, 1, 2, or 3 holes of dimensions 0.050''.times.0.002-0.003'' maybe used, or 10 holes of dimensions 0.003''.times.0.003'', to provide a flow such that the pressure inside the wherein Figure 13 discloses the same structure as Figure 89).

Regarding claim 39, Zadno-Azizi teaches a method for removing a clot from a patient's cerebral artery (Figure 89; “The methods are particularly well suited for treating stenoses or occlusions within…cerebral arteries” [0003]), the method comprising: delivering a catheter (guidewire 2020) with an occluding element (occlusive device 2022) to place an un-deployed occluding element distal to the clot in the cerebral artery (Figure 89; [0393]); occluding the cerebral artery with the occluding element distal to the clot (“The balloon is inflated to occlude the internal carotid artery at a site distal to the occlusion 2010” [0393]); creating a differential pressure across the clot by infusing liquid between the clot and the occluding element from ports (holes 2060) exclusively positioned distal to the clot (lesion 2010’) to generate hydraulic forces on the distal end of the clot and aspirating liquid from the cerebral artery proximal to the clot with at least some temporal overlap of infusing and aspirating to push the clot in a distal to proximal direction (“Irrigation fluid is pumped through the guidewire 2020 and out of the holes 2060 (which may advantageously be 50-300 microns in diameter) to flush away emboli from the treated lesion 2010…The irrigation method of FIG. 89 may be augmented by aspirating the region in and around the treated occlusion 2010' through a catheter, e.g., through the intermediate catheter 2026 (as in FIG. 84) or the main catheter 2006 (as in FIG. 86).” [0408]; “Aspiration and irrigation may be performed simultaneously by having two catheters deployed at the same time and irrigating through one” [0406]; “Fluid, together with emboli, are evacuated through the other pathway, being assisted by the aspiration pressure which is in reality a suction or negative pressure. It is this pressure differential over some length within the chamber which 
Zadno-Azizi, in the embodiment of Figure 89, fails to explicitly teach the method comprising the catheter through a microcatheter with a distal opening distal to the clot; wherein a distal end of an aspiration catheter is within cerebral arteries; and wherein the microcatheter is located over the balloon catheter with its distal opening distal to the clot and from about 0.25 cc to about 25 cc of infusion liquid is delivered from the microcatheter. Garrison teaches a method of removing a clot from a patient’s cerebral arteries comprising delivering a microcatheter (microcatheter 4200) over a guidewire (guidewire 2515) positioned through the clot (thrombus 10) to place the distal end of the microcatheter at a distal position in the cerebral artery relative to the clot (Figure 40; “The microcatheter 2505 is placed over a guidewire 2515 to a site distal of the target treatment area, for example a thrombus” [0115]), wherein the microcatheter has an outer diameter at a distal portion from 1 Fr to 3 Fr (“a microcatheter with an outer diameter in the range of 0.030'' to 0.040''” [0112]); delivering the catheter with an occluding element (thrombectomy device 4100) through the microcatheter (“shown in FIG. 40, is a microcatheter 4200 which includes at least two lumens, one lumen for a guide wire 2515 and the second to deliver a thrombectomy device 4100” [0145]); wherein a distal end of an aspiration catheter (catheter 2030; “The catheter 2030 may then be used to apply aspiration to the occlusion.” [0054]) is within the cerebral arteries adjacent the proximal end of the clot (“catheter 2030 that is configured to be inserted through an arterial access device 2010 into the common carotid artery (CCA), and from there advanced to a target treatment area in the…cerebral artery.” [0098]; “A 
Modified Zadno-Azizi, in the embodiment of Figure 89, fails to explicitly teach the microcatheter is located over the balloon catheter with its distal opening distal to the clot and from about 0.25 cc to about 25 cc of infusion liquid is delivered from the microcatheter. Zadno-Azizi, in the embodiment of Figure 60A, teaches a method for removing a clot from a patient’s vessel (“Referring to FIG. 60A, there is shown a schematic illustration of the catheter system of the present invention and the manner in which it forms an emboli containment chamber for efficient emboli removal” [0326]), the method comprising the use of an occluding element comprising a balloon (occlusion balloon 1428) supported by an associated balloon catheter (inner catheter 1424) and wherein the microcatheter (intermediate catheter 1422) is located over the balloon catheter (Figure 60A) with its distal opening distal to the clot (Figure 60A and 61F, for example) and from about 0.25 cc to about 25 cc of infusion liquid is delivered from the microcatheter (“at least 10 cubic centimeters of fluid is delivered to the area that is between the distal occlusive device and the start of the internal carotid branch, which is approximately 1-5 cubic centimeters.” [0399]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the method of Zadno-. 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Zadno-Azizi et al. (US 2006/0200191) in view of Garrison et al. (US 2015/0173782) as applied to claim 1 above, and further in view of Galdonik et al. (USPN 8814892). 
Regarding claim 38, modified Zadno-Azizi teaches the method of claim 1. Zadno-Azizi fails to explicitly teach wherein aspiration is maintained after removal of the clot while removing the occluding element from the vessel. Galdonik teaches a method for removing a clot from a patient’s vessel, wherein aspiration is maintained after the removal of the clot while removing the occluding element (“fiber-based device”) from the vessel (“Following removal of the clot, the fiber-based device is recovered, possibly with continued aspiration to limit or prevent release of fragments.” [Col 19, line 57]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the method of Zadno-Azizi to include that aspiration is maintained after removal of the clot while removing the occluding element from the vessel based on the teachings of Galdonik to reduce the risk of losing fragments of the clot within the blood vessel during removal of the occluding device (Galdonik [Col 19, line 57]).





Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive. 
Regarding the argument that “the teachings of Zadno-Azizi do not suggest setting up hydraulic forces from the fluid flow to remove facilitate removing the clot” (Remarks, Page 8, see also Pages 9-10), the examiner respectfully disagrees. Zadno-Azizi discloses in at least paragraph [0408] the application first high pressure to the distal end of the clot due to infusion of an irrigation fluid between the clot and the occluding element in combination with application of a second lower pressure at the proximal end of the clot due to aspiration from an aspiration catheter ([0408]). The disclosed combination of irrigation and aspiration on either side of the clot provides a pressure differential that would result in the generation of hydraulic forces in the treatment area, and therefore at the clot causing the clot to be pushed in the distal to proximal direction toward the source of aspiration ([0408], [0327]). 
Regarding the argument that Garrison fails to explicitly teach the limitation of delivering an occluding element through the microcatheter because paragraph [0054] discloses that microcatheter can act as guide rail “so other devices are delivered over the microcatheter and not through the microcatheter” (Remarks, Page 9), the examiner respectfully disagrees. Garrison, in Figure 40, discloses a microcatheter 4200 having a lumen for delivery of an occluding element (shown in FIG. 40, is a microcatheter 4200 which includes at least two lumens, one lumen for a guide wire 2515 and the second to deliver a thrombectomy device 4100” [0145]). This microcatheter can be delivered to a location distal of the distal end of the clot over a guidewire (Figure 40; [0115]). Based on this disclosure, it is maintained that one of ordinary skill in the art would have found it obvious to modify the method Zadno-Azizi to include delivering the occluding element through the microcathter based on teachings of Garrison to facilitate guiding and placing the occluding device across the clot (Garrison [0148], [0005]). 
. 






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LEAH J SWANSON/            Examiner, Art Unit 3783                                                                                                                                                                                            /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783